Citation Nr: 9918596	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  94-03 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
April 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Portland Regional Office (RO) December 1992 rating decision 
which declined to reopen the claim of service connection for 
PTSD.  Subsequently, the veteran's claims file was 
transferred to the Roanoke RO which has retained jurisdiction 
over the case.

The Board notes that, in the March 1995 and February 1999 
supplemental statements of the case, the RO determined that 
new and material evidence has been submitted to reopen the 
claim of service connection for PTSD; the claim was reopened 
and denied on a de novo basis on the merits.  Pursuant to 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996), the Board must make its own determination 
as to whether new and material evidence has been submitted to 
reopen the claim.  In May 1996, the matter of whether new and 
material evidence has been submitted to reopen the claim of 
service connection for PTSD was remanded to the RO for 
additional development of the evidence.  

By December 1992 rating decision, the RO denied the veteran's 
claims of service connection for residuals of shoulder and 
neck injuries.  Notice of disagreement with regard to those 
matters was received by the RO in March 1993, and a statement 
of the case was issued in April 1993.  As he did not file a 
substantive appeal with regard to those issues, they are not 
currently in appellate status before the Board.  38 U.S.C.A. 
§ 7105.  However, by April 1997 letter, he suggested that he 
sustained shoulder and neck injuries during his Vietnam 
service.  As such correspondence may be interpreted as an 
application to reopen those claims, the matter is referred to 
the RO for appropriate adjudicatory action.

In his June 1993 substantive appeal, the veteran requested a 
Travel Board hearing.  Although he failed to appear for a 
Travel Board hearing in December 1993, the Board requested 
the RO to clarify whether he wished an opportunity to request 
another such hearing (see May 1996 Board remand).  By June 
24, 1997 letter, the RO requested that he clarify whether he 
desired a personal hearing.  No response was received from or 
on behalf of the veteran to date; thus, the Board will 
proceed as though the Travel Board hearing request has been 
withdrawn.  38 C.F.R. § 20.704 (1998).

FINDINGS OF FACT

1.  Service connection for PTSD was denied by September 1982 
RO rating decision; no timely appeal therefrom was perfected 
by or on behalf of the veteran.

2.  Evidence submitted in support of the veteran's 
application to reopen the claim of service connection for 
PTSD since the September 1982 RO rating decision is new, 
relevant and probative of the issue at hand.  

3.  The veteran served in a transportation company which is 
shown to have participated in combat in Vietnam.

4.  There is a current diagnosis of PTSD which is supported 
by credible evidence of nexus to active wartime service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the September 1982 RO rating 
decision denying service connection for PTSD is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(1998).

2.  Resolving the benefit of the doubt in the veteran's 
favor, his PTSD was incurred in active wartime service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD was initially denied by September 
1982 RO rating decisions finding that the medical evidence of 
record did not reveal a clear diagnosis of that disorder.  
The veteran was notified of that decision and his appeal 
rights; he filed a notice of disagreement in October 1982, 
and a statement of the case was issued and mailed to his 
address of record in December 1982; no timely substantive 
appeal was filed.  See 38 U.S.C.A. § 4005 (now 38 U.S.C.A. 
§ 7105); 38 C.F.R. § 19.153 (now 38 C.F.R. § 20.1103).  
Accordingly, the September 1982 RO rating decision denying 
service connection for PTSD became final and is not subject 
to revision on the same factual basis, but may be reopened on 
the submission of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998); 
Evans v. Brown, 9 Vet. App. 273 (1996).

The U.S. Court of Appeals for Veterans Claims (the Court) 
recently held that a three-step analysis must be performed 
when a claimant seeks to reopen a previously denied claim.  
See Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 
12 Vet. App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately on reopening VA must 
determine whether, based on all the evidence and presuming 
its credibility, the claim as reopened is well grounded under 
38 U.S.C. § 5107(a).  Third, if the claim is well grounded, 
VA may evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited if such evidence is 
not submitted.  Barnett, 83 F.3d at 1383-84, aff'd, 83 F.3d 
1380.  See also Winters, 12 Vet. App. at 206.  In addressing 
whether new and material evidence has been submitted, the 
Board must review the evidence before VA at the time of the 
prior decision, identify any additional evidence now before 
VA, and determine whether that additional evidence is both 
new and material.  If so, then the claim will be reopened.  
If not, that is where the analysis must end as the Board 
lacks jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the final 
RO rating decision in September 1982.  Evidence of record at 
the time of the September 1982 rating decision included the 
veteran's service medical record; such records do not reveal 
any reports or findings indicative of the presence of PTSD 
symptomatology or other neuropsychiatric/psychological 
impairments or disabilities.  His DD Form 214 shows that he 
served as a heavy vehicle driver in the 120th Transportation 
Company, that he was in Vietnam from July 1971 to April 1972, 
and that he did not receive any combat wound or injury, nor 
was he awarded a combat-related decoration; in January 1972, 
he was temporarily assigned to the 3rd Field Hospital to 
perform medical liaison activities.

VA outpatient treatment records in July 1978 reveal reports 
of nervousness, increased anxiety, and breathing problems, 
but no pertinent diagnoses were indicated during such 
treatment.

On VA psychiatric examination in July 1982, the veteran 
indicated that he experienced difficulties in social and 
employment settings; such problems reportedly included a 
divorce from his spouse and difficulty holding on to jobs 
because of inability to deal with persons in authority 
positions and because of outbursts of anger and violence.  
With regard to his Vietnam service, he indicated that, for 
the most part, he drove trucks and was part of supply 
convoys; he noted that he was also a machine gunner on a jeep 
for a brief period of time.  He indicated that his unit was 
exposed to sniper fire and that he was directly fired upon on 
one occasion.  On examination, dysthymic disorder and 
personality disorder were diagnosed.  The examiner indicated 
that the veteran did not meet the criteria for PTSD but did 
have significant emotional problems; possibly, his active 
service period occurred at a time when his emotional problems 
crystallized.

Evidence submitted since the September 1982 RO rating 
decision denying service connection or PTSD includes February 
and June 1988 medical records from the Vet Center.  On 
examination in February 1988, the veteran indicated that he 
had a troubled and difficult childhood but denied 
experiencing any psychiatric difficulties.  In Vietnam, he 
was a heavy vehicle driver and was reportedly exposed to 
small arms fire.  He reported one traumatic event when one of 
his friends was severely injured (but not killed) by a 
refueling tank.  He indicated that he was married in 1973 and 
divorced in 1978.  Reportedly, he had difficulties keeping 
jobs and problems with the law.  His pertinent symptomatology 
at the time of the examination included intrusive thoughts, 
reduced interest in pleasurable activities, isolation, 
emotional numbness, hyperalertness, increased startle 
response, sleep difficulty, memory impairment, depression, 
anger, and low self esteem.  

VA hospitalization records from March to May 1993 reveal 
treatment associated with symptoms of hypervigilance, 
emotional numbing, sleep disturbance, and social isolation.  
On examination during hospitalization, he indicated that he 
was a truck driver in Vietnam, transporting ammunition and 
jet fuel; reportedly, his convoys were never under a direct 
enemy attack, but at least once, he drove through an area of 
combat.  Chronic PTSD (military-related) was diagnosed.

The veteran's service records, received by the RO in July 
1993, reveal, in pertinent part, that he was a heavy vehicle 
driver with the 120th Transportation Company in Vietnam; he 
is reported to have participated in an unnamed campaign in 
Vietnam in December (1971, apparently).  

VA treatment records from August 1992 to July 1993 reveal 
inpatient and outpatient treatment associated with the 
veteran's polysubstance abuse and symptoms of 
ineffective/inadequate coping skills, avoidant personality 
traits, sleep disturbance and nightmares, anger and rage, 
intrusive thoughts, isolation, and hyperalertness.  During 
the course of treatment, chronic PTSD was diagnosed.

By letter received by the RO in October 1995, the veteran 
indicated that he was exposed to several extremely stressful 
events during his Vietnam service.  On one occasions, his 
friend, a PFC [redacted] was reportedly crushed and severely 
mutilated by two vehicles in a convoy (one of which was 
reportedly operated by the veteran); the veteran reportedly 
rushed to help his friend and was with him until he was 
evacuated to a hospital (barely alive) several hours later.  
On another occasion, he was reportedly sitting at a bar when 
a Vietnamese boy threw a grenade, severely injuring several 
people in the vicinity.  On yet another occasion, he was 
exposed to small arms fire when he was unloading his truck 
during a mission; his unit was reportedly exposed to sporadic 
fire during the remainder of that day and throughout the 
night.

A February 1998 report from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), including 
Operational Reports-Lessons Learned submitted by higher 
headquarters of the 120th Transportation Company (for periods 
August to October 1971 and February to April 1972) and 
morning reports from the 120th Transportation Company 
indicates that the veteran and an S. [redacted] were both part of 
that company; Mr. [redacted] was reportedly transferred back to 
the U.S. in August 1971.  The report indicates that the 120th 
Transportation Company's combat activities included enemy 
attacks resulting in casualties, but the names of casualties 
were not included with the report; the report also reveals 
that the casualties included several individuals with the 
last name of "[redacted]".

On VA psychiatric examination in May 1998, including the two 
examining psychiatrists' review of the entire claims file, 
the veteran indicated that he experienced recurrent thoughts 
about his Vietnam service, recurrent nightmares (one where he 
witnesses a friend being killed by a truck, and another where 
he is in a hospital where people scream for death and ask him 
to kill them), depression, increased startle response, social 
isolation, easy irritability, and "jumpiness."  Reportedly, 
his substance abuse problems (which were reported to be in 
remission at the time of the examination) pre-dated his 
active service, but he indicated that, before service, he was 
a well-adjusted person and led a focused life; after Vietnam, 
he was reportedly unable to focus on anything and too many 
things "bothered" him.  Based on the examiners' review of 
the claimed stressors described in the claims folder and at 
the time of the examination, and on contemporaneous 
examination, chronic, severe PTSD, dysthymic disorder, and 
polysubstance abuse in remission were diagnosed.  The 
examiners opined that the veteran's PTSD symptoms were 
clearly supported and linked to active service if the 
reported stressor of his friend's crushing death between two 
trucks were verifiable (but his account of the stressor was 
described as vague, inconsistent, and lacked detail, i.e. 
time of the year the incident occurred, the full name of the 
person killed, or other people witnessing the incident); 
although his reported other stressors are not regarded as 
extreme, collectively, they may be linked to his PTSD 
symptoms given his premorbid problems and chaotic upbringing.

Based on the foregoing, the Board finds that the evidence 
submitted since the September 1982 RO rating decision is new, 
relevant, and probative of the issue at hand, and the claim 
of service connection for PTSD is therefore reopened.  In 
particular, the evidence includes a clear medical diagnosis 
of PTSD, linking the onset thereof to active service (in the 
event the veteran's reported stressors were verified); the 
veteran's service records and the USASCRUR report indicate 
that he participated in an unnamed campaign during his 
Vietnam service, that his company participated in combat with 
the enemy, and that at least one person named "[redacted]" 
served in the same company as the veteran.  Thus, the 
recently furnished evidence is overall new, material, and 
probative of the issue at hand, and must be considered to 
fairly decide the merits of his claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Review of the record indicates that the veteran's claim of 
service connection for PTSD is well grounded.  38 U.S.C.A. 
§ 5107(a).  VA, therefore, has a duty to assist the veteran 
in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  In this regard, the Board notes that all 
available pertinent records have been obtained and associated 
with his claims folder.  On review of such material, the 
Board is satisfied that the veteran has been adequately 
assisted in the development of his claim, and that there are 
no outstanding records which the RO has not obtained or 
attempted to obtain.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  In the case of a combat veteran, 
satisfactory lay or other evidence of service incurrence of 
injury, if consistent with the circumstances, conditions, or 
hardships of such service shall be accepted as sufficient 
proof of service connection notwithstanding that there is no 
official record of such incurrence in service.  38 U.S.C.A. 
§ 1154(b).  

In the case of PTSD, clear medical diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link between current 
symptomatology and the in-service stressor, is required.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Id., as amended (64 Fed. 
Reg. 32,807-08 (June 18, 1999).

Based on the foregoing, the Board finds that the evidence 
supports service connection for PTSD.  Although the veteran's 
service records do not show that he was awarded any combat-
related military decoration or that he sustained any combat-
related wound or injury during his Vietnam service, the 
records do indicate that the 120th Transportation Company (of 
which he was a part) participated in combat activity in 
Vietnam; he is shown to have participated in an unnamed 
campaign in Vietnam; absent clear evidence to the contrary, 
the Board finds this evidence sufficient to show combat 
exposure, making 38 U.S.C.A. § 1154(b) applicable to his 
claim.  See also 38 C.F.R. § 3.304(f).

The entirety of the evidence of record, including both lay 
and medical evidence, does not indicate that the veteran had 
any psychiatric problems or disabilities prior to active 
service (but the evidence suggests that he did have 
behavioral and substance abuse problems before service); he 
is shown to have experienced significant difficulties since 
separation from the service, including a failed marriage, 
increase in the severity of his substance abuse problems, and 
difficulty in employment settings.  Most importantly, recent 
clinical evidence reveals a clear and unambiguous diagnosis 
of PTSD shown to be related to service (see May 1998 VA 
psychiatric examination by two psychiatrists).  

Although other co-existing disabilities and impairments have 
been shown during his post-service treatment and substance 
abuse appears to pre-date his active service, VA examiners 
opined in May 1998 that the veteran's reported in-service 
stressors were linked, collectively, to the onset of his 
PTSD.  While the examiners indicated that the veteran's 
reported stressor pertaining to having witnessed a serviceman 
named "[redacted]" being killed by 2 trucks in Vietnam was 
vague, inconsistent, and lacked detail, the February 1998 
USASCRUR report indicates that at least one person named 
"[redacted]" served in the same unit as the veteran; although 
the USASCRUR report indicates that [redacted] was transferred to 
the U.S. in August 1971, it does not indicate that he was or 
was not injured in a truck accident prior to his return to 
the U.S., or that he was transferred to the U.S. because of 
injuries sustained in an accident; the report also shows that 
several individuals named "[redacted]" were on the Vietnam 
casualty list.  The Board stresses that the record does not 
unambiguously show that the veteran personally participated 
in combat in Vietnam or that he did in fact witness a person 
named "[redacted]" being killed or severely injured.  The Board 
also notes that he now appears to experience recurrent 
nightmares wherein he finds himself in a hospital setting 
where he is surrounded by people wanting to die and wanting 
him to kill them (see May 1998 VA psychiatric examination 
report); his service records show that he performed temporary 
duty as medical liaison in the 3rd Field Hospital; thus, his 
current nightmares are not inconsistent with traumatic events 
which he likely witnessed at the 3rd Field Hospital in 
Vietnam.  In a service connection claim, the veteran prevails 
if the evidence is in relative equipoise.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990). 

With resolution of all benefit of the doubt in the veteran's 
favor, the Board finds that the evidence of record supports 
service connection for PTSD.  38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 55-56; a clear diagnosis of PTSD has been 
made, the veteran is likely to have been exposed to combat in 
Vietnam, his reported stressors are combat-related and are 
not inconsistent with the circumstances, conditions, or 
hardships of such service, and a link between PTSD and active 
service has been shown by competent (clinical) evidence.  


ORDER

New and material evidence having been presented in support of 
the claim of service connection for PTSD, the claim is 
reopened.

Service connection for PTSD is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals
 


